Title: To George Washington from Jonathan Dayton, 9 November 1792
From: Dayton, Jonathan
To: Washington, George



Sir,
Philadelphia Novr 9th 1792

Having delivered to the Secretary of the Treasury, pursuant to the 2nd Section of the Act of Congress entitled “An Act authorizing the grant & conveyance of certain lands to John Cleves Symmes & his associates,” military warrants sufficient to pay for One hundred & six thousand eight hundred & fifty seven acres of land, I am prepared, as Agent for, & the associate of, said Symmes to carry into effect the Act before mentioned, as well as the one previously passed, entitled “An Act for ascertaining the bounds of a tract of land purchased by John Cleves Symmes,” so far as the same depends on me.
As Mr Ludlow, the surveyor of the Ohio company and Miami purchases is now in town on his way to the western territory, & as his aid will be very useful, if not necessary, in defining the lines of boundary, I submit it to your consideration sir, whether it would not be adviseable to have him detained a few days for that purpose. I have the honor to be sir with the greatest respect & attachment Your most obedt servt

Jona: Dayton

